Curia, per

Dunkin, Ch.
The Court sees no cause to revise either of the decrees which are the subject matter of appeal. Nor is it perceived that the supposed discrepancy exists. The decree of June, 1838, merely fixes the amount at which the defendant’s services should be estimated. If the testator furnished any supplies to the defendant, not usually allowed to' *174an overseer, or paid his accounts* there is nothing in the decree of June 1838, which would prevent the commissioner, in making up the account, from' discounting (in the language of the former decree,) such advances from the annual sum at which the services are directed to be estimated.
Mills, for the motion*
The decrees are affirmed, and the appeal dismissed.
Johnson, Harper and Johnston, Ch., concurred;